ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_04_FR.txt.                                                                                         885




         OPINION INDIVIDUELLE DE M. LE JUGE TOMKA

[Traduction]

   Compétence de la Cour au titre du paragraphe 2 de l’article 36 du Statut —
Existence d’un différend — Négociations ou notification préalables n’étant pas
requises pour saisir la Cour — Existence d’un différend étant une condition à
l’exercice de la compétence — Différend devant exister en principe à la date du
dépôt de la requête — Cour ayant appliqué cette condition avec souplesse et tenu
compte des événements ultérieurs — Présente instance ayant clairement révélé
qu’un différend existait entre les Iles Marshall et le Royaume-Uni — Fait que la
Cour aurait dû examiner les autres exceptions d’incompétence.
   Recevabilité — Article VI du traité de 1968 sur la non-prolifération des armes
nucléaires — Nature des obligations en découlant — Désarmement exigeant la
coopération de tous les Etats, notamment les puissances nucléaires — Cour ne
pouvant apprécier la position d’un Etat doté d’armes nucléaires sans prendre en
considération celles des autres puissances nucléaires — Absence à l’instance des
autres puissances nucléaires ayant empêché la Cour d’examiner les demandes des
Iles Marshall dans le contexte multilatéral qui les caractérisait — Requête étant
irrecevable.

   1. Pour la première fois depuis près d’un siècle qu’elle règle les diﬀé-
rends entre Etats dans l’enceinte du Palais de la Paix, la Cour « mon-
diale » (la Cour permanente de Justice internationale, puis la Cour
internationale de Justice) a écarté une aﬀaire au motif qu’il n’existait,
avant le dépôt de la requête introductive d’instance, aucun diﬀérend entre
le demandeur et le défendeur 1 ; elle n’a pas semblé s’intéresser à la ques-
tion de savoir si pareil diﬀérend existe aujourd’hui.
   2. Je ne suis pas convaincu par l’approche suivie dans l’arrêt, et ce, en
dépit des nombreux renvois à la jurisprudence de la Cour qui y sont
contenus. Selon moi, d’autres décisions rendues par cette dernière, ainsi
que par sa devancière, ne vont pas dans le même sens, et je regrette donc
de ne pouvoir souscrire à celle qui a consisté à retenir l’exception du
Royaume-Uni en se fondant sur l’absence de diﬀérend.
   1 Ne sont pas ici prises en compte les demandes en interprétation au sens de l’article 60

du Statut, qui mentionne également, dans sa version anglaise, le terme « dispute » (le
texte français se référant à une « contestation ») (voir notamment Demande d’interpréta-
tion de l’arrêt du 20 novembre 1950 en l’affaire du droit d’asile (Colombie c. Pérou), arrêt,
C.I.J. Recueil 1950, p. 403). En l’absence de désaccord entre les parties sur le sens et la
portée de l’arrêt, il n’y a rien à interpréter (voir Demande en interprétation de l’arrêt du
31 mars 2004 en l’affaire Avena et autres ressortissants mexicains (Mexique c. Etats-Unis
d’Amérique) (Mexique c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2009, p. 17,
par. 45). Les demandes en interprétation ne peuvent servir à rechercher une décision de la
Cour sur des questions dont elle n’a pas été saisie dans l’instance initiale (voir notamment
Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar
(Cambodge c. Thaïlande) (Cambodge c. Thaïlande), arrêt, C.I.J. Recueil 2013, p. 303-304,
par. 56).

                                                                                          56

             armes nucléaires et désarmement (op. ind. tomka)                        886

  3. Est-il vraiment exact qu’il n’existait, en avril 2014, aucun diﬀérend
entre les Iles Marshall et le Royaume-Uni concernant le respect par ce
dernier de l’article VI du traité de 1968 sur la non-prolifération des armes
nucléaires (ci-après, le « TNP ») ? Est-il vraiment exact qu’il n’existe aucun
diﬀérend entre les Parties aujourd’hui ? Celles-ci ont-elles des positions
concordantes sur la question de l’exécution par le Royaume-Uni des obli-
gations que lui imposent les dispositions du TNP ?
  4. Dans leur requête, les Iles Marshall soutenaient notamment que,
      « [a]u lieu de poursuivre de bonne foi des négociations pour mettre
      ﬁn à la course aux armements nucléaires à une date rapprochée
      par un désarmement nucléaire complet ou d’autres mesures, le
      Royaume-Uni cherch[ait] à améliorer son système d’armes nucléaires
      et à le conserver pour une durée illimitée.
         De même, le Royaume-Uni, au lieu de s’acquitter de son obliga-
      tion de poursuivre de bonne foi des négociations conduisant à un
      désarmement nucléaire dans tous ses aspects eﬀectué sous un contrôle
      international strict et eﬃcace, s’est opposé aux eﬀorts déployés par la
      grande majorité des Etats pour engager de telles négociations. »
      (Requête introductive d’instance, p. 13 et 15, par. 15-16.)
Les Iles Marshall priaient la Cour, sur le fondement de ces allégations, de
rendre un jugement déclaratoire indiquant que, par un certain nombre
d’actes et d’omissions, « le Royaume-Uni a[vait] manqué et continu[ait]
de manquer aux obligations internationales qui lui incombent au regard
du TNP, et en particulier de son article VI » (les italiques sont de moi) 2.
Elles demandaient également à la Cour
      « d’ordonner au Royaume-Uni de prendre toutes les mesures néces-
      saires pour se conformer, dans un délai d’un an à compter du pro-
      noncé de l’arrêt, aux obligations qui lui incombent en vertu de
      l’article VI du TNP et du droit international coutumier, parmi les-
      quelles celle de mener des négociations de bonne foi, si nécessaire en
      engageant celles-ci, en vue de conclure une convention relative à un
      désarmement nucléaire dans tous ses aspects eﬀectué sous un contrôle
      international strict et eﬃcace ». (Ibid., p. 61, par. 116.)
   5. Les Iles Marshall ont présenté des conclusions identiques dans leur
mémoire déposé le 16 mars 2015.
   6. Il ne fait aucun doute que le Royaume-Uni contestait avoir manqué
aux obligations lui incombant au regard du TNP. Dans ses exceptions
préliminaires, il a ainsi clairement indiqué que « les allégations [des
Iles Marshall] [étaient], selon [lui], manifestement dépourvues de fonde-
ment ». De fait, il n’a pas seulement rejeté les vues des Iles Marshall
devant la Cour. Alors que celle-ci délibérait en la présente aﬀaire, le Gou-
vernement de Sa Majesté a en eﬀet pris la décision de moderniser l’arsenal
nucléaire du pays en remplaçant quatre de ses sous-marins nucléaires,
  2   Pour le texte intégral des demandes, voir le paragraphe 11 du présent arrêt.

                                                                                      57

            armes nucléaires et désarmement (op. ind. tomka)                       887

décision qui avait été approuvée par le Parlement à Westminster 3. Cette
modernisation impliquait, semble-t-il, un coût important, l’intention
étant manifestement de pouvoir utiliser le système pendant plusieurs
dizaines d’années 4. Bien qu’il ne soit pas opportun, à ce stade, que je me
prononce sur la conformité de cette décision aux obligations incombant
au Royaume-Uni aux termes du TNP, celle-ci allait sans aucun doute, me
semble-t-il, à l’encontre de la position des Iles Marshall, qui reprochaient
au défendeur de « cherche[r] à améliorer son système d’armes nucléaires et
à le conserver pour une durée illimitée » (voir le paragraphe 4 ci-dessus).


                                  I. Compétence

  7. Le Royaume-Uni avait soulevé cinq exceptions préliminaires. La
première consistait à aﬃrmer que
     « il n’exist[ait] entre les Iles Marshall et le Royaume-Uni … aucun
     « diﬀérend » susceptible de faire l’objet d’un règlement judiciaire au
     sens du paragraphe 2 de l’article 36, du paragraphe premier de
     l’article 38 et du paragraphe premier de l’article 40 du Statut de la
     Cour, du paragraphe premier de l’article 38 du Règlement, ainsi que
     des dispositions applicables du droit international coutumier et de la
     jurisprudence en la matière ».
Le défendeur soulignait ce qui suit :
        « Se fondant notamment sur le principe énoncé à l’article 43 des
     articles de la Commission du droit international sur la responsabilité
     de l’Etat … — qui a été examiné dans les arrêts qu’a récemment ren-
     dus la Cour dans les aﬀaires Géorgie c. Fédération de Russie et Belgique
     c. Sénégal —, le Royaume-Uni soutient en particulier que, les
     Iles Marshall ne l’ayant nullement informé de leurs griefs, le diﬀérend
     allégué ne saurait faire l’objet d’un règlement judiciaire et que, en
     conséquence, la Cour n’a pas compétence pour connaître des demandes
     y aﬀérentes, ou ces demandes sont irrecevables. » (Référence omise.)
  8. La Cour a conclu qu’elle « n’a[vait] pas compétence en la présente
espèce au titre du paragraphe 2 de l’article 36 de son Statut » (arrêt, par. 58).

   3 Voir la décision du Parlement du Royaume-Uni présentée à la Chambre des Com-

munes, Hansard, vol. 613, colonnes 656-660, https://hansard.parliament.uk/Commons/2016-
07-18/debates/16071818000001/UKSNuclearDeterrent#division-4854 (18 juillet 2016).
   4 Voir Royaume-Uni, National Security Strategy and Strategic Defence and Security

Review (2015), https://www.gov.uk/government/uploads/system/uploads/attachment_data/
ﬁle/478933/52309_Cm_9161_NSS_SD_Review_web_only.pdf, par. 4.76, où le coût de
production des sous-marins nucléaires est estimé à 31 milliards de livres sterling, « le
premier sous-marin devant être mis en service au début des années 2030 ». Voir également
Claire Mills, Replacing the UK’s « Trident » Nuclear Deterrent, Chambre des Communes,
document d’information no 7353, http://researchbrieﬁngs.ﬁles.parliament.uk/documents/
CBP-7353/CBP-7353.pdf (12 juillet 2016), p. 47-48.

                                                                                     58

             armes nucléaires et désarmement (op. ind. tomka)                             888

   9. Il y a lieu de rappeler que les Iles Marshall invoquaient, comme base
de compétence, les déclarations faites par les Parties en vertu du para-
graphe 2 de l’article 36 du Statut, celle des Iles Marshall ayant été déposée
le 24 avril 2013, et celle du Royaume-Uni, le 5 juillet 2004.
   10. Lorsqu’elle se penche sur des questions de compétence, la Cour
doit faire preuve de prudence avant de s’appuyer sur des conclusions
qu’elle a pu formuler par le passé, notamment dans le contexte de décla-
rations d’acceptation de sa juridiction ou de clauses compromissoires
ﬁgurant dans des traités, qui peuvent, les unes et les autres, établir cer-
taines conditions préalables à sa saisine. La jurisprudence de la Cour doit
donc être examinée à la lumière des dispositions particulières qui fon-
daient sa compétence dans chaque aﬀaire.
   11. Dans le présent arrêt (voir le paragraphe 38), la Cour rappelle la
position qu’elle a déjà exprimée, selon laquelle, lorsqu’« [e]lle a été saisie
sur la base de déclarations … qui ne contiennent aucune condition rela-
tive à des négociations préalables à mener dans un délai raisonnable »
(Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 322,
par. 109), la tenue de pareilles négociations préalables au dépôt de la
requête n’est pas requise. La Cour avait précisé, dans cette même déci-
sion, que l’Etat n’était pas « tenu d’informer [l’autre] de son intention de
[la] saisir » (ibid., p. 297, par. 39).
   12. L’invocation par le Royaume-Uni des articles de la CDI sur la res-
ponsabilité de l’Etat à l’appui de son argument, selon lequel, les
Iles Marshall ne l’ayant pas informé de leurs griefs, « le diﬀérend allégué
ne saurait faire l’objet d’un règlement judiciaire et …, en conséquence, la
Cour n’a pas compétence pour connaître des demandes y aﬀérentes »
(voir le paragraphe 7 ci-dessus) n’étayait en rien les thèses du défendeur.
En eﬀet, ainsi que la Cour l’a relevé (voir le paragraphe 45 de l’arrêt), les
commentaires adoptés par la Commission indiquent expressément que
« [l]es présents articles ne traitent pas des problèmes de compétence des
cours et tribunaux internationaux, ni en général des conditions de receva-
bilité des instances introduites devant eux » 5.
   13. Le Royaume-Uni avançait par ailleurs que « l’existence d’un diﬀé-
rend d’ordre juridique » était l’une des « conditions régissant la compé-
tence de la Cour » et qu’il devait « [y] être satisfait au moment du dépôt de
la requête ». Ce même argument était également présenté sous une forme
diﬀérente, le défendeur aﬃrmant que « [c]’est également à [la] date
[du dépôt de la requête] que doit être déterminée l’existence d’un diﬀé-
rend, condition nécessaire pour l’exercice de la compétence de la Cour
au titre du paragraphe 2 de l’article 36 de son Statut » (les italiques sont
de moi).

    5 Annuaire de la Commission du droit international, 2001, vol. II, 2e partie, p. 120, para-

graphe 1 du commentaire de l’article 44 intitulé « Recevabilité de la demande » ; voir égale-
ment James Crawford, The International Law Commission’s Articles on State Responsibi-
lity : Introduction, Text and Commentaries, Cambridge University Press, 2002, p. 264.

                                                                                            59

          armes nucléaires et désarmement (op. ind. tomka)                889

   14. Bien que la Cour ait maintes fois déclaré que l’existence d’un diﬀé-
rend était une condition pour qu’elle ait compétence, il est, selon moi, plus
exact de considérer qu’il s’agit en réalité d’une condition à l’exercice de
cette compétence. La compétence de la Cour est fondée sur le consentement
des Etats. Lorsqu’ils font une déclaration en vertu du paragraphe 2 de l’ar-
ticle 36 du Statut, ceux-ci « reconna[issent] comme obligatoire de plein droit
et sans convention spéciale, à l’égard de tout autre Etat acceptant la même
obligation, la juridiction de la Cour sur tous les diﬀérends d’ordre juridique
ayant pour objet [les questions visées aux alinéas a) à d) de ce para-
graphe] ». La compétence de la Cour à l’égard d’un Etat ayant fait pareille
déclaration est donc établie à compter du moment où ladite déclaration est
déposée auprès du Secrétaire général de l’Organisation des Nations Unies,
et demeure en vigueur jusqu’à son retrait ou, si elle a été faite pour une
durée déterminée, son expiration. La Cour a ainsi conﬁrmé que,
    « par le dépôt de sa déclaration d’acceptation [de la juridiction de la
    Cour au titre du paragraphe 2 de l’article 36 du Statut] entre les
    mains du Secrétaire général, l’Etat acceptant dev[enait] partie au sys-
    tème de la disposition facultative à l’égard de tous autres Etats décla-
    rants, avec tous les droits et obligations qui découlent de l’article 36.
    Le rapport contractuel entre les Parties et la juridiction obligatoire de
    la Cour qui en découle sont établis « de plein droit et sans convention
    spéciale » du fait du dépôt de la déclaration. » (Droit de passage sur
    territoire indien (Portugal c. Inde), exceptions préliminaires, arrêt,
    C.I.J. Recueil 1957, p. 146 ; les italiques sont de moi.)
La Cour a également précisé que c’est à la date à laquelle est déposée la
déclaration du second Etat que « le lien consensuel qui constitue la base
de la disposition facultative prend naissance entre les Etats intéressés »
(ibid.).
   15. La compétence de la Cour ne se trouve donc pas établie ou para-
chevée par la naissance d’un diﬀérend, laquelle est une condition néces-
saire à son exercice, dans l’hypothèse où un Etat ayant accepté la
juridiction de la Cour décide d’introduire une instance devant elle contre
un autre Etat lui aussi auteur d’une déclaration en vigueur. La disparition
d’un diﬀérend en cours de procédure — parce que les parties sont parve-
nues à un arrangement ou en raison de développements nouveaux — ne
prive pas la Cour de sa compétence, mais celle-ci n’a plus, en pareil cas, à
se prononcer au fond, aucune question ne restant à trancher. Elle se
contente alors de prendre acte, par voie d’ordonnance, de l’arrangement
intervenu en demandant au greﬃer « que l’aﬀaire soit rayée du rôle » (voir
notamment Passage par le Grand-Belt (Finlande c. Danemark), ordon-
nance du 10 septembre 1992, C.I.J. Recueil 1992, p. 349), ou de conclure
que la demande « est désormais sans objet et qu’il n’y a dès lors pas lieu à
statuer » (voir notamment Essais nucléaires (Australie c. France), arrêt,
C.I.J. Recueil 1974, p. 272, par. 62 ; Essais nucléaires (Nouvelle-Zélande
c. France), arrêt, C.I.J. Recueil 1974, p. 478, par. 65).


                                                                           60

          armes nucléaires et désarmement (op. ind. tomka)                  890

   16. La Cour a pour mission « de régler conformément au droit interna-
tional les diﬀérends qui lui sont soumis » (article 38, paragraphe 1, du Sta-
tut), mission dont elle s’acquitte en sa qualité d’organe judiciaire principal
de l’Organisation des Nations Unies, apportant ainsi sa contribution aux
buts de l’Organisation, et notamment à celui de « réaliser, par des moyens
paciﬁques, conformément aux principes de la justice et du droit internatio-
nal, l’ajustement ou le règlement de diﬀérends … de caractère internatio-
nal » (paragraphe 1 de l’article 1 de la Charte des Nations Unies). Elle ne
peut eﬀectivement le faire que si le diﬀérend entre les parties existe tou-
jours au moment où elle est appelée à se prononcer au fond, et à condition
qu’elle ait compétence et que la requête soit recevable. Toutefois, et même
si la formulation du paragraphe 1 de l’article 38 implique que le diﬀérend
existe déjà lorsque l’instance est introduite devant la Cour, le membre de
phrase relatif à la mission de celle-ci, qui a été ajouté au texte dudit article
à la conférence de San Francisco, ne visait pas à énoncer une condition à
sa compétence. L’article 38 a en eﬀet pour objet de déﬁnir le droit que la
Cour est tenue d’appliquer, les dispositions concernant plus particulière-
ment sa compétence étant — outre les articles 34 et 35 — les articles 36
et 37. Ce qui est indiqué au paragraphe 42 du présent arrêt doit donc être
considéré comme une simple observation de la Cour, et non comme un
élément déterminant aux ﬁns d’établir sa compétence.
   17. Ainsi que la Cour l’a souligné à plusieurs reprises, « [e]n principe,
le diﬀérend doit exister au moment où la requête [lui] est soumise » (Ques-
tions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Séné-
gal), arrêt, C.I.J. Recueil 2012 (II), p. 442, par. 46, citant Application de
la convention internationale sur l’élimination de toutes les formes de discri-
mination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 85, par. 30 (les italiques sont de
moi) ; voir également Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 27, par. 52 ; Application de
la convention pour la prévention et la répression du crime de génocide
(Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008,
p. 437-438, par. 79-80, citant Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
slavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 613,
par. 26).
   18. Bien qu’ayant rappelé cette règle générale (voir arrêt, par. 42), la
Cour a choisi d’adopter un critère très strict, estimant que le diﬀérend
devait avoir existé avant le dépôt de la requête par les Iles Marshall.

   19. Dans certaines circonstances, le diﬀérend doit eﬀectivement exister à
la date à laquelle la requête est déposée. Tel était par exemple le cas dans la
récente aﬀaire relative aux Violations alléguées de droits souverains et d’es-
paces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), puisque
la dénonciation du pacte de Bogotá par la Colombie avait pris eﬀet presque
immédiatement après le dépôt de la requête (voir exceptions préliminaires,

                                                                             61

           armes nucléaires et désarmement (op. ind. tomka)                  891

arrêt, C.I.J. Recueil 2016 (I), p. 49-50, par. 17, p. 52-53, par. 24, p. 56,
par. 34, et p. 60, par. 48). L’acceptation par la Colombie de la juridiction de
la Cour au titre du pacte ayant expiré dès la prise d’eﬀet de ladite dénoncia-
tion, le Nicaragua ne pouvait plus, après cela, introduire une instance contre
cet Etat, et la Cour a donc recherché si un diﬀérend s’était fait jour antérieu-
rement (ibid., par. 52 et suiv.). De la même manière, en l’aﬀaire Géorgie
c. Fédération de Russie, la Cour a été amenée à examiner une clause compro-
missoire particulière contenue dans la convention internationale sur l’élimi-
nation de toutes les formes de discrimination raciale, qui exigeait qu’il existât
un « diﬀérend … touchant l’interprétation ou l’application de la … Conven-
tion qui n’aura[it] pas été réglé par voie de négociation ou au moyen des
procédures expressément prévues par ladite Convention… » (article 22, cité
dans Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 81, par. 20 ; les italiques sont
de moi). Il devait donc exister un diﬀérend qui n’eût « pas été réglé par voie
de négociation », exigence dont la Cour a estimé qu’elle faisait partie des
« conditions préalables auxquelles il d[evait] être satisfait avant toute saisine
de la Cour » (ibid., p. 128, par. 141). Lorsqu’une clause compromissoire
impose, parmi les « conditions préalables » à la saisine de la Cour, que des
négociations soient menées avant le dépôt de la requête, le diﬀérend doit
logiquement s’être fait jour avant l’introduction de l’instance. De surcroît, le
diﬀérend et les négociations ainsi prescrites doivent porter sur l’objet de la
convention dans laquelle ﬁgure ladite clause compromissoire — soit, dans le
cas de l’aﬀaire Géorgie c. Fédération de Russie, celle relative à la discrimina-
tion raciale —, condition à laquelle il ne saurait être satisfait par n’importe
quel type de discussions politiques bilatérales. L’arrêt Géorgie c. Fédération
de Russie doit donc être analysé à la lumière de ce qui précède, et je ne par-
tage pas l’idée selon laquelle cette décision aurait marqué l’apparition, dans
la jurisprudence de la Cour, d’une approche plus formaliste quant à la ques-
tion de l’existence d’un diﬀérend.
   20. Quand aucune circonstance ne requérait qu’un diﬀérend ait existé
entre les parties à une date particulière, la Cour a en revanche fait preuve
de souplesse à cet égard en ne limitant pas son examen à la période anté-
rieure au dépôt de la requête.
   21. En l’aﬀaire relative à l’Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
slavie), la Cour, amenée à « vériﬁer s’il exist[ait] entre les Parties un
diﬀérend entrant dans les prévisions de [l’article IX de la convention] »
(exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 614, par. 27),
a ainsi relevé ce qui suit :
      « [s]i la Yougoslavie s’est abstenue de déposer un contre-mémoire au
      fond et a soulevé des exceptions préliminaires, elle n’en a pas moins
      globalement rejeté toutes les allégations de la Bosnie-Herzégovine,
      que ce soit au stade des procédures afférentes aux demandes en indica-
      tion de mesures conservatoires, ou au stade de la présente procédure
      relative auxdites exceptions » (ibid., par. 28 ; les italiques sont de moi).

                                                                               62

            armes nucléaires et désarmement (op. ind. tomka)                           892

Il était manifeste que, lorsque la requête avait été déposée le 20 mars 1993,
un très grave conﬂit militaire faisait déjà rage depuis un an en Bosnie-
Herzégovine, la guerre ayant éclaté sur son territoire peu de temps après
sa déclaration d’indépendance le 6 mars 1992. La Cour n’a cependant pas
recherché si le demandeur avait formulé quelque allégation ou prétention
fondée sur un manquement aux obligations découlant de la convention
avant l’introduction de l’instance. Elle s’est contentée de relever que
« les demandes présentées à titre principal par la Bosnie-Herzégovine
tend[aient] à ce qu[’elle] dise et juge que la Yougoslavie a[vait] violé de
diverses façons la convention sur le génocide » (C.I.J. Recueil 1996 (II),
p. 614, par. 28), avant de constater, dans le passage précité, que le défen-
deur avait rejeté ces allégations au cours de la procédure, sans faire
aucune mention d’un rejet antérieur à sa saisine par le demandeur.

   22. Par ailleurs, s’agissant de la date à laquelle il doit être satisfait aux
conditions de sa compétence, la Cour mondiale a, depuis ses premières
années d’existence, toujours fait preuve d’une relative souplesse, s’abstenant
de tout formalisme excessif (sur ce point, voir Application de la convention
pour la prévention et la répression du crime de génocide (Croatie c. Serbie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 438, par. 81).
   23. Dans une aﬀaire tranchée en 1925, le défendeur avait notamment
allégué que « [l]a Cour n[’était] pas compétente parce qu’une divergence
de vues au sujet de l’interprétation et de l’application de la convention de
Genève n’[avait] pas été constatée avant l’introduction de la requête »
(Certains intérêts allemands en Haute-Silésie polonaise, compétence,
arrêt no 6, 1925, C.P.J.I. série A no 6, p. 13 ; les italiques sont de moi). La
Cour a toutefois relevé que la clause compromissoire « ne pos[ait] pas la
condition de négociations diplomatiques qui devraient être tentées en pre-
mière ligne », et que, en vertu de cette clause, « [elle] p[ouvait] être saisie …
aussitôt que l’une des parties estim[ait] qu’il y a[vait] divergence d’opinion
résultant de l’interprétation et de l’application de [certaines dispositions
de la convention] » (ibid., p. 14). Rejetant l’exception qui lui était soumise,
la Cour a fait un prononcé qui, selon moi, est clairement pertinent aux
ﬁns de la présente espèce. Il se lit comme suit :
       « Or, une divergence d’opinion se manifeste dès qu’un des gouver-
     nements en cause constate que l’attitude observée par l’autre est
     contraire à la manière de voir du premier. Même si la nécessité d’une
     contestation formelle ressortait de [la clause compromissoire], cette
     condition pourrait être à tout moment remplie par un acte unilatéral
     de la Partie demanderesse. La Cour ne pourrait s’arrêter à un défaut
     de forme qu’il dépendrait de la seule Partie intéressée de faire dispa-
     raître. » (Ibid.) 6

   6 Cet énoncé a d’autant plus de force qu’il reﬂétait, semble-t-il, un consensus de l’en-

semble des membres élus de la Cour ; seul un « juge national », ainsi qu’étaient alors dési-
gnés les juges ad hoc, choisi par le défendeur, s’y était opposé.

                                                                                         63

          armes nucléaires et désarmement (op. ind. tomka)                  893

   24. Ce dictum trouvait son origine dans le principe que la Cour perma-
nente avait énoncé un an auparavant, en 1924, en l’aﬀaire des Concessions
Mavromatis en Palestine (voir Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Yougos-
lavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 613,
par. 26). Examinant un argument suivant lequel la requête introductive
d’instance n’était pas valide au motif « qu’elle [était] antérieure à l’époque
où le [protocole invoqué] [était] devenu applicable », la Cour permanente
avait souligné ceci :
        « Même si la base de l’introduction d’instance était défectueuse
     pour la raison mentionnée, ce ne serait pas une raison suﬃsante pour
     débouter le demandeur de sa requête. La Cour, exerçant une juridic-
     tion internationale, n’est pas tenue d’attacher à des considérations de
     forme la même importance qu’elles pourraient avoir dans le droit
     interne. Dans ces conditions, même si l’introduction avait été pré-
     maturée, parce que le Traité de Lausanne n’était pas encore
     ratiﬁé, ce fait aurait été couvert par le dépôt ultérieur des ratiﬁcations
     requises. » (Concessions Mavromatis en Palestine, arrêt no 2, 1924,
     C.P.J.I. série A no 2, p. 34.)
   25. La Cour internationale de Justice a appliqué ce principe dans l’ar-
rêt qu’elle a rendu au stade des exceptions préliminaires en l’aﬀaire rela-
tive à l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie) (C.I.J. Recueil
1996 (II), p. 613-614, par. 26), relevant (ibid.) qu’elle en avait fait de
même dans son arrêt sur les exceptions préliminaires en l’aﬀaire du Came-
roun septentrional (Cameroun c. Royaume-Uni) (C.I.J. Recueil 1963,
p. 28), ainsi que dans son arrêt sur la compétence et la recevabilité en
l’aﬀaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique) (C.I.J. Recueil 1984,
p. 428-429, par. 83). Dans le premier arrêt susmentionné, la Cour a ainsi
rappelé que, « comme sa devancière, la Cour permanente de Justice inter-
nationale, [elle] a[vait] toujours eu recours au principe selon lequel elle ne
d[evait] pas sanctionner un défaut qui aﬀecterait un acte de procédure et
auquel la partie requérante pourrait aisément porter remède » (Applica-
tion de la convention pour la prévention et la répression du crime de géno-
cide (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 613, par. 26 ; les italiques sont de moi).
   26. Plus récemment, la Cour a invoqué ce même principe en 2008, dans
l’arrêt qu’elle a rendu au stade des exceptions préliminaires en l’aﬀaire
relative à l’Application de la convention pour la prévention et la répression
du crime de génocide (Croatie c. Serbie) (C.I.J. Recueil 2008, p. 412).
Après avoir « soulign[é] qu’un Etat qui décide de saisir la Cour d[evait]
vériﬁer avec attention que toutes les conditions nécessaires à la compé-
tence de celle-ci sont remplies à la date à laquelle l’instance est introduite »
(ibid., p. 438, par. 80), elle a néanmoins relevé qu’elle « a[vait] aussi fait
preuve de réalisme et de souplesse dans certaines hypothèses où les condi-

                                                                             64

          armes nucléaires et désarmement (op. ind. tomka)                  894

tions de [s]a compétence … n’étaient pas toutes remplies à la date de l’in-
troduction de l’instance mais l’avaient été postérieurement » (Application
de la convention pour la prévention et la répression du crime de génocide
(Croatie c. Serbie), exceptions préliminaires, C.I.J. Recueil 2008, p. 438,
par. 81). Se référant (ibid., p. 439, par. 82) au principe précité qui avait été
énoncé en l’aﬀaire des Concessions Mavrommatis en Palestine — selon
lequel la Cour « n’est pas tenue d’attacher à des considérations de forme
la même importance qu’elles pourraient avoir dans le droit interne » —,
elle a conclu que
     « ce qui import[ait], c’[était] que, au plus tard à la date à laquelle la
     Cour statu[ait] sur sa compétence, le demandeur [fût] en droit, s’il le
     souhait[ait], d’introduire une nouvelle instance dans le cadre de
     laquelle la condition qui faisait initialement défaut serait remplie. En
     pareil cas, cela ne servirait pas l’intérêt d’une bonne administration
     de la justice d’obliger le demandeur à recommencer la procédure
     — ou à en commencer une nouvelle — et il est préférable, sauf cir-
     constances spéciales, de constater que la condition est désormais
     remplie. » (Ibid., p. 441, par. 85.)
Pour expliquer la logique sous-tendant ce principe, la Cour a précisé que
     « c’[était] le souci d’économie de procédure, qui est une composante
     des exigences de bonne administration de la justice, qui justiﬁ[ait],
     dans les cas appropriés, l’application de la jurisprudence issue de
     l’arrêt Mavrommatis. Cette jurisprudence vise à éviter la multiplica-
     tion inutile des procédures. » (Ibid., p. 443, par. 89.)
   27. Si l’on considère que l’existence d’un diﬀérend est une condition
nécessaire à la compétence de la Cour (ou plutôt, selon moi, à l’exercice
de cette compétence, ainsi que je l’ai précisé au paragraphe 14 ci-dessus),
aucune raison impérieuse ne fait obstacle à ce que le principe en question
soit appliqué à cette condition. Telle est, comme je l’ai déjà exposé, la
position qui fut adoptée en l’aﬀaire relative à Certains intérêts allemands,
à laquelle la Cour s’est référée dans une aﬀaire plus récente, celle qui a
opposé la Croatie à la Serbie (voir ibid., p. 439, par. 82), soulignant, de
fait, que « peu import[ait] la condition qui, à la date d’introduction de
l’instance, faisait défaut, empêchant ainsi la Cour, à ce moment-là, d’exer-
cer sa compétence, dès lors qu’elle a[vait] été remplie par la suite » (ibid.,
p. 442, par. 87).
   28. A mon sens, la jurisprudence de la Cour relative aux conditions aux-
quelles il doit être satisfait pour que celle-ci ait compétence appelle donc
une approche raisonnable, sans formalisme excessif, qui lui permette d’exer-
cer sa mission consistant à régler les diﬀérends que lui soumettent les Etats.
Je ne puis souscrire à l’idée selon laquelle, dans l’arrêt qu’elle a rendu en
l’aﬀaire relative à des Questions concernant l’obligation de poursuivre ou
d’extrader (Belgique c. Sénégal) (C.I.J. Recueil 2012 (II), p. 422), la Cour
s’en serait écartée. Dans cette aﬀaire, il était reproché au Sénégal de n’avoir
pas traduit M. Hissène Habré en justice pour qu’il réponde de certains actes

                                                                             65

           armes nucléaires et désarmement (op. ind. tomka)                 895

commis alors qu’il était président du Tchad. Dans les échanges diploma-
tiques antérieurs à l’introduction de l’instance devant la Cour, la Belgique
avait toujours invoqué des obligations découlant de la convention contre la
torture (C.I.J. Recueil 2012 (II), p. 444-445, par. 54). Ce n’est que dans la
requête qu’avaient été formulées des allégations de crimes contre l’huma-
nité au titre du droit international coutumier. Dans son arrêt, la Cour a
conclu qu’il existait un diﬀérend concernant « l’interprétation et l’applica-
tion de l’article 6, paragraphe 2, et de l’article 7, paragraphe 1, de la conven-
tion » (ibid., p. 444, par. 52), mais que ce diﬀérend « n’était pas relatif à des
manquements à des obligations relevant du droit international coutumier »
(ibid., p. 445, par. 55). Elle savait qu’elle avait ainsi compétence au titre de
la clause compromissoire ﬁgurant au paragraphe 1 de l’article 30 de la
convention contre la torture pour connaître de l’instance introduite devant
elle et pouvait, en conséquence, régler le diﬀérend. Il était évident que la
Belgique n’envisagerait pas de la saisir à nouveau au sujet d’obligations
découlant du droit international coutumier ; de fait, le demandeur s’est féli-
cité de l’arrêt et a fait partie des Etats qui ont, aux côtés de l’Union afri-
caine et de l’Union européenne, apporté leur concours — notamment
ﬁnancier — pour aider le Sénégal à s’y conformer. Déployant de louables
eﬀorts à cet eﬀet, ce dernier a inculpé M. Habré, qui, par une décision ren-
due le 30 mai 2016, a été notamment reconnu coupable de torture et
condamné à une peine d’emprisonnement à perpétuité. Plus d’un quart de
siècle après les faits, les victimes ont ainsi enﬁn obtenu que justice leur soit
rendue. Au vu de ce qui précède, l’arrêt de la Cour en l’aﬀaire relative à des
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal) se caractérise donc par sa sagesse, et non par un formalisme
excessif. La Cour a assurément fait preuve de prudence en n’excluant
aucune évolution future en ce qui concerne les obligations de droit interna-
tional coutumier susceptibles de prescrire aux Etats de poursuivre les
auteurs présumés de crimes contre l’humanité.
   29. Il est vrai que, pendant un certain temps, les Iles Marshall ne se
sont pas montrées particulièrement actives, dans les enceintes multilaté-
rales, sur la question du désarmement nucléaire et — pour des raisons
qu’il n’y a pas lieu d’expliciter — les votes qu’elles ont exprimés à cet
égard au sein de l’Organisation des Nations Unies jusqu’en 2012 ne révé-
laient pas l’existence d’un désaccord avec le Royaume-Uni. Il ressort tou-
tefois du dossier de l’aﬀaire qu’elles ont, depuis 2010, et en particulier
depuis 2013, revu leur position et manifesté leur mécontentement quant à
l’exécution — ou plutôt l’inexécution — de certaines obligations incom-
bant aux puissances nucléaires, dont le Royaume-Uni, au titre de l’ar-
ticle VI du TNP. Ainsi, au mois de septembre 2013, leur ministre des
aﬀaires étrangères a, en des termes diplomatiques, « appel[é] instamment
toutes les puissances nucléaires [à] intensiﬁer leurs eﬀorts pour assumer
leurs responsabilités en vue d’un désarmement eﬀectif réalisé en toute
sécurité » (voir arrêt, par. 49 ; les italiques sont de moi). Quoique je ne
conteste pas l’analyse qu’en fait la Cour, cette déclaration indique bien un
changement dans la position des Iles Marshall.

                                                                              66

          armes nucléaires et désarmement (op. ind. tomka)                896

   30. En février 2014, tout en réitérant l’appel qu’elles avait lancé à la
tribune de l’Organisation des Nations Unies en septembre 2013 à l’inten-
tion de toutes les puissances nucléaires, les Iles Marshall ont aﬃrmé, de
manière plus directe, que « les Etats possédant un arsenal nucléaire ne
respect[aient] pas leurs obligations » quant aux « négociations multilaté-
rales visant à créer et à maintenir un monde dépourvu d’armes nucléaires
[qui] auraient dû être engagées depuis longtemps » (arrêt, par. 28). Cette
accusation visait toutes les puissances nucléaires, sans exception, comme
l’a ensuite conﬁrmé le dépôt, par les Iles Marshall, le 24 avril 2014, de
neuf requêtes contre les neuf Etats possédant ou supposés posséder
pareilles armes.
   31. Le fait que le Royaume-Uni n’ait pas participé à la conférence où
a été formulée ladite accusation, qui s’est tenue à Nayarit, est selon moi
dépourvu de pertinence sur le plan juridique, puisqu’un Etat n’est pas
tenu, en droit international, d’informer un autre Etat de son intention
d’introduire contre lui une instance devant la Cour, et peut formuler ses
griefs dans la requête, s’il estime qu’un diﬀérend l’oppose à cet autre Etat
ou que celui-ci manque à des obligations internationales qui lui sont dues.
Dans le système actuel de la clause facultative, imposer pareille obligation
de notiﬁcation préalable risquerait de priver la Cour de sa compétence
avant qu’une requête lui soit soumise. Les déclarations faites en vertu du
paragraphe 2 de l’article 36 du Statut sont souvent assorties d’une possi-
bilité de retrait ou de modiﬁcation avec eﬀet immédiat par simple notiﬁ-
cation au Secrétaire général de l’Organisation des Nations Unies, et l’on
sait bien que certains Etats ont, y compris tout récemment, modiﬁé leur
déclaration pour empêcher tout autre Etat de saisir la Cour d’un diﬀérend
particulier ou d’une catégorie particulière de diﬀérends.

   32. La présente instance a clairement révélé qu’un diﬀérend existait
entre les Parties concernant l’exécution, par le Royaume-Uni, des obliga-
tions qui lui incombent au titre de l’article VI du TNP. Je suis donc d’avis
que la conclusion selon laquelle la Cour n’avait pas compétence au motif
qu’il n’existait pas de diﬀérend n’était pas justiﬁée. Pour se déclarer com-
pétente, la Cour aurait toutefois eu à examiner les autres exceptions d’in-
compétence soulevées par le Royaume-Uni. Compte tenu de la conclusion
à laquelle elle était parvenue s’agissant de la première exception, elle n’a
pas jugé nécessaire de le faire.


                             II. Recevabilité

   33. A supposer que toutes les exceptions d’incompétence soulevées par le
Royaume-Uni aient été rejetées, la Cour aurait procédé à l’examen de l’af-
faire au fond, à condition que la requête et les demandes qui y étaient for-
mulées soient recevables. Or, je suis d’avis que, dans le système peu
satisfaisant qui régit aujourd’hui la compétence de la Cour, la requête des
Iles Marshall était irrecevable, et ce, en raison de la nature des obligations

                                                                           67

            armes nucléaires et désarmement (op. ind. tomka)                           897

existant dans le domaine du désarmement nucléaire, et notamment celles qui
découlent de l’article VI du TNP. L’article VI du TNP se lit comme suit :
       « Chacune des Parties au Traité s’engage à poursuivre de bonne foi
     des négociations sur des mesures eﬃcaces relatives à la cessation de
     la course aux armements nucléaires à une date rapprochée et au
     désarmement nucléaire, et sur un traité de désarmement général et
     complet sous un contrôle international strict et eﬃcace. »
  34. Lorsqu’elle a analysé cette disposition dans son avis consultatif, la
Cour a formulé ses vues comme suit :
        « La portée juridique de l’obligation considérée dépasse celle d’une
     simple obligation de comportement ; l’obligation en cause ici est celle
     de parvenir à un résultat précis — le désarmement nucléaire dans
     tous ses aspects — par l’adoption d’un comportement déterminé, à
     savoir la poursuite de bonne foi de négociations en la matière. »
     (Licéité de la menace ou de l’emploi d’armes nucléaires, avis consulta-
     tif, C.I.J. Recueil 1996 (I), p. 264, par. 99.)
La Cour a estimé qu’était en jeu une « double obligation » — celle « de
négocier et de conclure » (ibid., par. 100) —, soulignant que « toute
recherche réaliste d’un désarmement général et complet, en particulier
nucléaire, nécessit[ait] la coopération de tous les Etats » (ibid.).

   35. De fait, les « traités portant sur le désarmement ou interdisant
l’emploi d’armes particulières » ont été considérés comme des exemples de
traités « dont l’objectif ne peut être réalisé que par l’exécution, par toutes
les parties et de manière interdépendante, des obligations qui y sont énon-
cées » 7. A cet égard, un éminent auteur, devenu juge international, a
relevé ce qui suit :
        « Il est évident … dans le cadre d’un traité sur le désarmement, que
     chacun des Etats parties ne réduit sa puissance militaire que parce
     que les autres le font également, et qu’il le fait dans la même propor-
     tion. Toute inexécution ou violation grave du traité par l’une des
     parties menacerait l’équilibre militaire souvent fragile établi par cet
     instrument. » 8


    7 Bruno Simma et Christian J. Tams, « 1969 Vienna Convention, Article 60: Termi-

nation or suspension of the operation of a treaty as a consequence of its breach », dans
Olivier Corten et Pierre Klein (dir. publ.), The Vienna Convention on the Law of Treaties :
A Commentary, vol. II, Oxford University Press, 2011, p. 1365. Voir également Annuaire de
la Commission du droit international (2001), vol. II, deuxième partie, p. 127, paragraphe 13
du commentaire de l’article 42, ou James Crawford, The International Law Commission’s
Articles on State Responsibility: Introduction, Text and Commentaries, Cambridge Univer-
sity Press, 2002, p. 259.
    8 Linos-Alexander Sicilianos, « The Classiﬁcation of Obligations and the Multilateral

Dimension of the Relations of International Responsibility » (2002), Journal européen de
droit international, vol. 13, no 5, p. 1134.

                                                                                         68

            armes nucléaires et désarmement (op. ind. tomka)                           898

Autrement dit, l’exécution d’une obligation par un Etat dépend de l’exécu-
tion de cette même obligation par les autres Etats 9. Dans le domaine du
désarmement nucléaire, il n’est pas réaliste de s’attendre à ce qu’un Etat
prenne des mesures unilatérales. Le droit international ne l’impose d’ailleurs
pas, prévoyant simplement la nécessité d’atteindre l’objectif du désarme-
ment par des négociations de bonne foi et la coopération de tous les Etats.
   36. L’objectif supérieur et primordial consistant à débarrasser le monde
des armes nucléaires, qui emporte l’adhésion de la très grande majorité
des nations — si ce n’est de toutes —, ne pourra être réalistement atteint
qu’en trouvant un équilibre entre les intérêts en matière de sécurité des
Etats concernés, notamment l’ensemble des puissances nucléaires et les
autres Etats dotés de capacités militaires importantes.
   37. Sans doute conscientes de cette réalité, les Iles Marshall avaient
déposé des requêtes contre toutes les puissances nucléaires en alléguant
que celles-ci manquaient aux obligations qui leur incombent au titre du
TNP ou du droit international coutumier. Six d’entre elles ne sont pas
parties à des instances devant la Cour, n’ayant pas, ainsi que les y invi-
taient les Iles Marshall, accepté sa compétence en vertu du paragraphe 5
de l’article 38 du Règlement.
   38. Pour rechercher si un Etat possédant des armes nucléaires s’ac-
quitte de ses obligations en matière de désarmement, y compris toute
obligation de négocier de bonne foi, il y a lieu de prendre en considéra-
tion l’attitude des autres puissances nucléaires à l’égard des mêmes obli-
gations qui leur incombent ou sont susceptibles de leur incomber. Ce n’est
qu’à la lumière des positions adoptées par d’autres Etats et de l’inﬂuence
que celles-ci exercent nécessairement que la Cour peut sérieusement
apprécier le comportement d’un Etat particulier et déterminer si celui-ci
est disposé, en poursuivant des négociations de bonne foi, à œuvrer en
vue de l’objectif énoncé à l’article VI du TNP. Cela ne revient pas à dire
que la détermination de la responsabilité du défendeur suppose de déter-
miner préalablement celle d’Etats tiers — auquel cas le principe de l’Or
monétaire s’appliquerait —, la question étant plutôt, dans ce contexte, de
savoir si la Cour peut examiner le comportement d’un Etat donné sans
considérer et comprendre les positions adoptées par les Etats tiers avec
lesquels ce dernier (le défendeur, dans la présente aﬀaire) aurait dû négo-
cier, et avec lesquels il devrait convenir des mesures à mettre en œuvre par
l’ensemble des parties concernées en vue d’atteindre l’objectif général du
désarmement nucléaire.
   39. Les questions soulevées en la présente espèce n’étaient pas de
nature bilatérale. Je suis convaincu que la Cour ne pouvait se livrer à un
   9 Les commentaires des articles sur la responsabilité des Etats comprennent une descrip-

tion fort juste de la nature de cette obligation, « dont l’exécution par chacune des parties
dépend eﬀectivement de son exécution par chacune des autres parties, et exige cette exécu-
tion », Annuaire de la Commission du droit international (2001), vol. II, deuxième partie,
p. 127, paragraphe 13 du commentaire de l’article 42 ; voir également James Crawford,
The International Law Commission’s Articles on State Responsibility: Introduction, Text and
Commentaries, Cambridge University Press, 2002, p. 259.

                                                                                         69

          armes nucléaires et désarmement (op. ind. tomka)              899

examen sérieux du comportement du Royaume-Uni dès lors que d’autres
Etats — dont le comportement aurait été, lui aussi, nécessairement en
cause — n’étaient pas présents devant elle pour expliquer leurs positions
et leurs actes.
   40. La présente aﬀaire illustre les limites de la mission de la Cour, qui
est issue de l’arbitrage international, traditionnellement axé sur les diﬀé-
rends bilatéraux. Le Statut de la Cour est expressément fondé sur celui de
sa devancière, la Cour permanente de Justice internationale. Lorsque ce
premier texte fut rédigé en 1920, les principales puissances s’opposèrent à
l’idée de conférer à la Cour permanente une juridiction obligatoire, oppo-
sition qui se manifesta de nouveau en 1945, lors de la création de la Cour
internationale de Justice en tant qu’organe judiciaire principal de l’Orga-
nisation des Nations Unies. Si les fondateurs de l’Organisation avaient
doté la Cour d’une juridiction obligatoire universelle, tous les Etats
Membres y auraient été soumis. Rien n’aurait alors pu faire obstacle à ce
que la Cour exerce pleinement sa compétence et contribue ainsi à la réali-
sation des buts et des objectifs de l’Organisation.
   41. A mon sincère et profond regret, je me vois contraint de conclure
que l’absence à l’instance des autres puissances nucléaires empêchait la
Cour d’examiner, dans le contexte multilatéral qui les caractérise — et qui
est également déterminé par les positions adoptées par ces autres Etats —,
les demandes présentées par les Iles Marshall, et que, partant, la requête
était irrecevable. C’est la raison pour laquelle je me suis rallié à ceux de
mes collègues qui ont conclu que la Cour ne pouvait procéder à l’examen
de l’aﬀaire au fond.

                                                   (Signé) Peter Tomka.




                                                                         70

